DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	Applicants’ election and amendment of 2 November 2021 are entered.
	Claims 1-16 are pending. Claims 11 and 12 are withdrawn. Claims 1-10 and 13-16 are being examined on the merits.

Election/Restrictions
Applicant’s election of Group I in the reply filed on 2 November 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 11 and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2 November 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 and 13-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a modified MVP R8 protein comprising an MVP protein having up to two amino acid alterations in the R8 flexible region and containing a passenger peptide of up to 236 amino acids in length, does not reasonably provide enablement for a modified MVP R8 protein comprising an MVP protein having more than two amino acid alterations in the R8 flexible region and any passenger molecule.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
“[T]o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation.’” Genentech Inc. v. Novo Nordisk 108 F.3d 1361, 1365, 42 USPQ2d 1001, 1004 (Fed. Cir. 1997); In re Wright 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); See also Amgen Inc. v. Chugai Pharm. Co., 927 F.2d 1200, 1212, 18 USPQ2d 1016, 1026 (Fed. Cir. 1991); In re Fisher 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).  Further, in In re Wands 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. 
Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman [230 USPQ 546, 547 (BdPatAppInt 1986)]. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5)  the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredict-ability of the art, and (8) the breadth of the claims.

A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).
Nature of the Invention
	The claims are drawn to a modified MVP R8 protein where at one or more amino acid substitutions, additions, or deletions are made to the R8 flexible region. The MVP proteins also are utilized to insert a passenger molecule in the R8 flexible region and eventually form a vault particle using the modified MVP R8 protein.
Breadth of the Claims
	The claims are broad in the sense that there is no limit to the substitutions or additions to be made within the R8 flexible regions, while the deletion is limited to the flexible region itself. The claims are open-ended with respect to the claimed passenger molecule. 
State of the Prior Art
	The prior art recognizes that MVP proteins can form vaults (see e.g. Tang et al. J. Proteome Res. 12:2511-2524, in particular Introduction). Vault proteins can be 
	No single piece of prior art prepares a modified MVP R8 protein where the alteration is made within the R8 flexible region.
Relative Skill of those in the Art
	The relative skill of those in the art is high.
Predictability or Unpredictability of the Art
There is a general lack of predictability in the pharmaceutical art. In re Fisher, 427, F. 2d 833, 166, USPQ 18 (CCPA 1970). 
Amount of Direction or Guidance Given
	The R8 flexible region is taught to extend between residues N428 and S449 (see e.g. Figure 8). The R8 flexible region is taught to leave a 3D globular size of up to 30 Å for any additional passenger molecule (see e.g. [0054]). Insertion of short HIV sequences and mCherry are taught to result in normal vault morphology (see e.g. [0058]). HIV-1 Gag residues 148-214 and a linker may be inserted for a total of 73 amino acids (see e.g. [0079]).
Presence/Absence of Working Examples
	The working examples discuss preparation of modified MVPs. The examples specifically state that “…modified R8 vaults according the present invention can contain only 2 amino acids in place of its R8 flexible region and can include a passenger peptide of up to 236 amino acids” (emphasis added, see e.g. [0137]). 
Quantity of Experimentation Necessary
	The issue of undue burden required arises mainly because the specification explicitly guides one of ordinary skill that modifications outside of a limited number of amino acid changes to the R8 flexible regions are not successful. Similarly, the scope for passenger molecules indicates that only peptides up to a certain size are successful. Otherwise, the scope of the claims suggests that the skilled artisan would be left with a wide number of potential R8 flexible region modifications without any reasonable expectation of success, and similarly that experimentation with different peptide cargo molecules are likely to be unsuccessful. The skilled artisan is left with a  “test and see” approach based upon the claims, but the specification provides opposite guidance on what is likely to be successful in terms of both modification of the R8 flexible region as well as what passenger molecule can be included. Therefore, the skilled artisan is left with an undue burden as they must prepare and test various MVP R8 modifications while the specification provides arguments that making all but a limited number of modifications is not predictable. 
In view of the Wands factors as discussed above, it is the Examiner’s opinion that the claims are not fully enabled and one of skill in the art would have to engage in undue experimentation to practice the invention as claimed herein, without a reasonable assurance of success.
	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 and its dependents, the indefinite language is “modified MVP R8 protein”. The language is indefinite because it is not clear what the base MVP R8 protein is to be modified. The specification seems to indicate that the R8 protein is the human R8 protein with MVP, but the claims themselves and the specification do no make any clear definition to allow for a baseline comparison. Ex parte Kenichi Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (precedential) “hold[s] that if a claim is amenable to two or more plausible constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. § 112, second paragraph, as indefinite.” In this case, the claim is amenable to interpretation that the MVP R8 protein is from more than one species, such that it is not possible to ascertain the metes and bounds of the claims. For the purposes of prior art, the Examiner is interpreting MVP R8 protein to mean human MVP R8 protein as found in SEQ ID NO: 7.
In claims 3 and 5, the indefinite language is “N-linked” and “C-linked”. The claim is indefinite because it is amenable to multiple plausible interpretations: the N- or C-linkage could mean linkage to the entire MVP protein, or it could mean to the R8 region only. See Ex parte Kenichi Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008). In this case, 
In claim 7, the language “barrel-like” is indefinite because it is not clear what metes and bounds are associated with the terminology. The specification refers to an ovoid shape with an interior cavity, but it is not readily apparent how this generic shape can provide any explicit metes and bounds to the claim limits. 
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial expectation in the form of a naturally occurring phenomenon without significantly more. The claims are directed to product (Step 1: Yes). The claim(s) recite(s) a modified MVP R8 protein having one or more amino acid substitutions, additions, and/or deletions in its R8 flexible region. This corresponds to a naturally occurring protein (Step 2A: Yes). Mrazek J (WO 2016/049122 A1, published 31 March 2016, hereafter referred to as ‘122) teaches a nucleotide sequence encoding a protein in SEQ ID NO: 15. SEQ ID NO: 15 is disclosed in the sequence listing as the rat MVP cloned in pT7-IRES, i.e. the sequence itself is the rat MVP. A blastp alignment of the expression sequence of SEQ ID NO: 15 indicates that this aligns with 100% identity to major vault protein of Rattus norvegicus, i.e. MVP of ‘122 is identical to the natural counterpart. The sequence contains within a R8 region where four alterations are made as compared to human MVP:

Query  425  SGVEELLNLGHDPLADRGQKGTAKPLQPSAPRNKTRVVSYRVPHNAAVQVYDYRAKRARV  484
Sbjct  421  PGVEELLNKGQDPLADRGEKDTAKSLQPLAPRNKTRVVSYRVPHNAAVQVYDYREKRARV  480

In this alignment, Query is the translated MVP from SEQ ID NO: 15, and Sbjct is the instantly disclosed human MVP of SEQ ID NO: 7 containing within it the R8 flexible region of SEQ ID NO: 3 highlighted in boldface. As can be seen, substitutions are made at K429, Q430, E439, and S445. 
The claimed protein is therefore one that encompasses a naturally occurring protein, and therefore is a judicial exception.
  This judicial exception is not integrated into a practical application because the claims do not include any particular application of the protein. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements in the claims; they are directed solely to a protein that encompasses natural products (Step 2B: No). Therefore, the claims are determined to be directed to judicial exception and fail to satisfy the analysis of MPEP 2106 III. 

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mrazek J (WO 2016/049122 A1, published 31 March 2016).
	The ‘122 application teaches methods of preparing vaults and packaging one or more passenger molecules in the internal cavity (see e.g. Abstract). A particular expression sequence is taught as SEQ ID NO: 15 (see e.g. [0100]), which encodes a MVP protein where the R8 flexible region contains substitutions at multiple sites, 
Query  425  SGVEELLNLGHDPLADRGQKGTAKPLQPSAPRNKTRVVSYRVPHNAAVQVYDYRAKRARV  484
Sbjct  421  PGVEELLNKGQDPLADRGEKDTAKSLQPLAPRNKTRVVSYRVPHNAAVQVYDYREKRARV  480

In this alignment, Query is the translated MVP from SEQ ID NO: 15, and Sbjct is the instantly disclosed human MVP of SEQ ID NO: 7 containing within it the R8 flexible region of SEQ ID NO: 3 highlighted in boldface. As can be seen, substitutions are made at K429, Q430, E439, and S445. This anticipates claim 1.
	With respect to claim 15, the four substitutions in ‘122 are such that the sequence has at least 70% identity to SEQ ID NO: 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 8, 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mrazek J (WO 2016/049122 A1, published 31 March 2016) as applied to claim 1 above and further in view of Tanaka et al. (Science 323:384-388, published 16 January 2009, hereafter referred to as Tanaka).

The difference between ‘122 and the claimed invention is that the ‘122 application does not teach that the passenger molecule is inserted in the R8 flexible region.
The Tanaka art discloses a crystal structure of rat liver vault protein (see e.g. Abstract). The structure demonstrates that the full vault is assembled from the MVP molecules (see e.g. Figure 1). Tanaka shows that the R8 domain occurs near the shoulder of the vault (see e.g. Figures 1 and 2). Tanaka also notes that while the structure is resolved, the only residues in the domains that do not form the shoulder or cap-ring that were unresolvable were those in a loop from N428 to P448 (see e.g. p. 386 Col.2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the vault formed in ‘122 could have been modified by fusion of a carrier molecule in the form of a small protein or peptide. Furthermore, given the teachings in the structure of Tanaka, one of ordinary skill in the art would have reasonably expected that the N428-P448 region in domain 8 is mobile enough based upon the lack of observable density to allow for alterations while maintaining the overall MVP structure, including fusion of a carrier molecule within the 
	With respect to claim 4, as set forth above both ‘122 and Tanaka direct that a vault particle is formed.
	With respect to claim 8, the ‘122 art discloses compositions (see e.g. claim 20).
	With respect to claim 13, the ‘122 art discloses the use of passenger peptides (see e.g. claim 18). 
	With respect to claim 15, as set forth above the ‘122 art MVP has at least 70% identity to SEQ ID NO: 3.
	With respect to claim 16, as set forth above the ‘122 art in view of Tanaka renders insertion in the R8 flexible region as an obvious insertion point. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY J MIKNIS whose telephone number is (571)272-7008. The examiner can normally be reached M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on (571) 270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZACHARY J MIKNIS/Patent Examiner, Art Unit 1658